 

EXHIBIT 10(a)

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of the 16th day of October, 2003, by and between CANTEL
MEDICAL CORP., a Delaware corporation (the “Company”), and JAMES P. REILLY (the
“Employee”).

 

Introduction

 

Employee is currently employed as President and Chief Executive Officer of the
Company.  Employee and the Company desire to enter into an employment agreement
and to set forth herein the terms and conditions of Employee’s employment by the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed by and between the Company and Employee as follows:

 

1.                                       Engagement and Term.  The Company
hereby employs Employee and Employee hereby accepts such employment by the
Company on the terms and conditions set forth herein, for the period commencing
as of August 1, 2002 (the “Effective Date”) and ending, unless sooner terminated
in accordance with the provisions of Section 4 hereof, on July 31, 2005 (the
“Employment Period”).  As used in this Agreement, the term “Contract Year” shall
refer to each twelve-month period during

 

--------------------------------------------------------------------------------


 

the Employment Period ending July 31.

 

2.                                       Scope of Duties.  Employee shall be
employed by the Company as its President and Chief Executive Officer.  In such
capacities, Employee shall have such authority, powers and duties customarily
attendant upon such offices.  If elected or appointed, Employee shall also
serve, without additional compensation, in one or more offices and, if and when
elected, as a director of the Company or any subsidiary or affiliate of the
Company, provided that his duties and responsibilities are not inconsistent with
those pertaining to his position as stated above.  Employee agrees to perform
the duties associated with his employment to the best of his abilities, and
shall faithfully devote his full business time and efforts so as to advance the
best interests of the Company.  During the Employment Period, Employee shall not
be engaged in any other business activity, whether or not such business activity
is pursued for profit or other pecuniary advantage, unless otherwise approved in
writing by the Board of Directors of the Company.

 

2

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

3.1                                 Base Salary.  In respect of services to be
performed by Employee during the Employment Period, the Company agrees to pay
Employee a base salary (“Base Salary”) at the rate of $350,000 per annum during
the initial Contract Year and $367,500 per annum during the second Contract
Year, payable in accordance with the Company’s customary payroll practices for
executive employees.

 

Commencing August 1, 2004, the Base Salary shall be increased annually by an
amount established by reference to the “Consumer Price Index for Urban Wage
Earners and Clerical Workers, New York, New York, all items “Series A-01”
published by the Bureau of Labor Statistics of the United States Department of
Labor (the “Consumer Price Index”).  The base period shall be the month ended
May 31, 2003 (the “Base Period”).  If the Consumer Price Index for the month of
May in any year, commencing in 2004, is greater than the Consumer Price Index
for the Base Period, then the Base Salary shall be increased, commencing on
August 1 of the next Contract Year, to the amount obtained by multiplying Base
Salary by a fraction, the numerator of which is the Consumer Price Index for the
month of May of the year in which such determination is being made and the
denominator of which is the Consumer Price Index for the Base Period. 
Notwithstanding the foregoing, in no event shall

 

3

--------------------------------------------------------------------------------


 

Employee receive, for any Contract Year, an increase in Base Salary of less than
five (5%) percent over the Base Salary, as adjusted for the previous Contract
Year.

 

3.2           Incentive Compensation.  For each Contract Year during the
Employment Period (commencing with the Contract Year ending July 31, 2003),
Employee shall be paid, as additional compensation for his services, a bonus
(the “Bonus”) based on the increase in the Company’s earnings per share.  The
Bonus for each Contract Year shall be equal to two and one-quarter percent (2¼%)
(the “Multiple”) of Employee’s annual Base Salary for such Contract Year for
every one cent ($.01) increase in the EPS (as defined below) for such Contract
Year over the EPS for the Company’s immediately preceding Contract Year (which,
for purposes of this Section 3.2 shall be deemed to include, where applicable,
the fiscal year ended July 31, 2002).

 

3.2.1                        “EPS” shall mean the diluted earnings per share of
the Company and its consolidated subsidiaries for a given Contract Year of the
Company as set forth in its audited financial statements, adjusted to exclude
the Bonus and any other bonus paid or payable to Employee with respect to such
Contract Year.

 

4

--------------------------------------------------------------------------------


 

3.2.2                        Notwithstanding the foregoing (but subject to
Section 4.1), in the event that Employee is not employed hereunder during a full
Contract Year, the amount of the Bonus for the such year shall be calculated by
first determining the amount of the Bonus for the full year (determined by the
calculation above), and then multiplying such amount by a number (i) the
numerator of which shall be the number of days during the Contract Year that
Employee is employed hereunder and (ii) the denominator of which shall be 365. 
The Bonus for a Contract Year shall be determined as soon as practicable
following the end of such year, and payable not later than ten (10) days
following completion of the Company’s audited financial statements for such
year.

 

3.2.3                        The amount of the Bonus shall be determined by the
Compensation Committee of the Company’s Board of Directors, subject to final
approval by the Board.

 

3.2.4                        Notwithstanding the foregoing, in no event may the
Bonus for any Contract Year exceed one hundred fifty percent (150%) of the Base
Salary for such Contract Year.

 

3.2.5                        In the event of changes in the outstanding shares
of the Company during any Contract Year by reason of stock dividends, stock
splits, reorganizations and the like, both the EPS for the prior Contract Year
and the Multiple

 

5

--------------------------------------------------------------------------------


 

shall be correspondingly adjusted by the Company.

 

3.3                                 Stock Options.

 

3.3.1                        ISO’s.  The Company agrees to grant to Employee
upon execution of this Agreement, an option (the “ISO”) to purchase 6,950 shares
of the Company’s Common Stock, par value $.10 per share.  The ISO will be
granted pursuant to a separate option agreement, shall have an option exercise
price per share equal to $14.25, being the closing price for the Company’s
Common Stock as reported by the New York Stock Exchange (“NYSE”) on the date of
grant, and shall have a term of five (5) years.  The ISO will be granted under
the Company’s 1997 Employee Stock Option Plan and will consist to the extent
legally permissible of “incentive stock options” (“iso’s”) as defined in the
Internal Revenue Code.  The ISO shall become exercisable in full on July 31,
2005.

 

3.3.2                        Non-ISO’s.  The Company agrees to grant to Employee
an additional option (the “Non-ISO”) to purchase 118,050 shares of the Company’s
Common Stock, par value $.10 per share.  The Non-ISO will be granted upon the
approval at the Company’s next Annual Meeting of Stockholders of either (i) an
amendment to the Company’s 1997 Employee Stock Option Plan to permit the grant
of non-iso’s thereunder or (ii) the adoption of a new stock option plan that
permits the grant of non-iso’s.

 

6

--------------------------------------------------------------------------------


 

The Non-ISO will be granted pursuant to a separate option agreement, shall have
an option exercise price per share equal to the fair market value of the
Company’s Common Stock on the date of grant (which shall be the date of the
Annual Meeting of Stockholders), and shall have a term of five (5) years
commencing on the date of grant and ending on October 15, 2008.  The Non-ISO
will not be an iso, will become exercisable in three annual installments with
the first such installment for 41,667 shares and being exercisable immediately;
the second installment for 41,667 shares and becoming exercisable on July 31,
2004; and the third installment for 34,716 shares and becoming exercisable on
July 31, 2005.

 

3.4                                 Use of Automobile.  During the Employment
Period, Employee shall be entitled to the use of an automobile leased or owned
by the Company in connection with the Company’s business.  The make and model of
the automobile shall be reasonably satisfactory to Employee, provided that the
Company’s monthly payments in respect thereof (exclusive of the expenses
referred to in the following sentence) shall not exceed $700.  In lieu of the
foregoing, Employee may elect to receive a monthly automobile allowance of
$700.  Employee shall also be entitled to receive reimbursement for reasonable
out-of-pocket expenses, including, without limitation, cost of gas, oil,

 

7

--------------------------------------------------------------------------------


 

insurance and other costs incurred by Employee in operating and maintaining the
automobile; provided, however, that Employee shall be responsible for keeping
appropriate records regarding the use of said automobile, as instructed by the
Company or its accountants.

 

3.5                                 Discretionary Compensation.  Employee shall
also be entitled to such additional increases in Base Salary, bonuses and stock
options as may be determined from time to time by the Compensation Committee of
the Board of Directors of the Company.

 

3.6                                 Life Insurance.  Provided that Employee is
insurable at rates that are comparable to those obtainable on other persons of
similar age and position in good health (if Employee is classified in a higher
risk category, he may elect to pay the excess premium cost to obtain the
coverage), during the Employment Period the Company shall procure and maintain
term life insurance on the life of Employee in the face amount of $500,000. 
Employee shall be the owner of such life insurance policy and shall have the
absolute right to designate the beneficiaries thereunder.  The Company shall pay
all premiums for such life insurance.  Employee agrees to submit to all medical
examinations, supply all information and execute all documents required by
insurance companies in connection with the issuance of such policy.

 

8

--------------------------------------------------------------------------------


 

3.7                                 Other Benefits.

 

3.7.1                        During the Employment Period, Employee shall be
entitled to participate, at Company expense (subject to applicable employee
contribution requirements imposed by the Company from time to time on its
employees generally), in the medical and dental health insurance plan, and all
other health, insurance and other benefit plans applicable generally to
executive officers of the Company on the same basis as such officers.  In
addition, Employee shall be entitled to participate in the Company’s 401(k)
benefit plan.

 

3.7.2                        During the Employment Period, Employee will be
entitled to paid vacation (four weeks) and holidays consistent with the
Company’s policy applicable to executives generally.  All vacations shall be
scheduled at the mutual convenience of the Company and Employee.

 

3.7.3                        The Company will reimburse Employee for reasonable
out-of-pocket expenses incurred in furtherance of the business of the Company,
including travel, entertainment and similar items, upon the presentation of
appropriate receipts or vouchers therefor, consistent with the Company’s policy
applicable to executives generally.

 

4.                                       Termination of Employment.

 

4.1           Reasons for Termination.  The provisions of

 

9

--------------------------------------------------------------------------------


 

Section 1 of this Agreement notwithstanding, this Agreement and Employee’s
employment hereunder may be terminated in the manner and for the causes
hereinafter set forth, in which event the Company shall be under no further
obligation to Employee other than as specifically provided in Sections 4.2 and
4.3 and as follows:

 

4.1.1                        Disability.  If Employee is absent from work or
otherwise substantially unable to assume his normal duties for a period of sixty
(60) successive days or an aggregate of ninety (90) business days during any
consecutive twelve-month period during the Employment Period because of physical
or mental disability, accident, illness, or any other cause other than vacation
or approved leave of absence, the Company may thereupon, or any time thereafter
while such absence or disability still exists, terminate the employment of
Employee hereunder upon ten (10) days’ written notice to Employee.  Upon
termination of Employee’s employment under this Section, the Company shall have
no further obligation under this Agreement to make any payments to Employee or
to bestow any benefits on Employee after the termination date, other than
payments and benefits accrued and due and payable to Employee prior to the
termination date.  In addition, the Company agrees to continue to pay to
Employee the Base Salary in effect at the time that

 

10

--------------------------------------------------------------------------------


 

such disability occurred during the three-month period following such
termination.

 

4.1.2                        Death.  In the event of the death of Employee, this
Agreement shall immediately terminate on the date thereof.  Upon termination of
Employee’s employment under this Section, the Company shall have no further
obligation under this Agreement to make any payments to Employee or to bestow
any benefits on Employee after the termination date, other than payments and
benefits accrued and due and payable to Employee prior to the termination date.

 

4.1.3                        Cause.  If Employee materially breaches or violates
any material term of his employment hereunder, or commits any criminal act or an
act of dishonesty or moral turpitude, in the reasonable judgment of the
Company’s Board of Directors, then the Company may, in addition to other rights
and remedies available at law or equity, immediately terminate this Agreement
upon written notice to Employee with the date of such notice being the
termination date and such termination being deemed for “cause.”  Upon
termination of Employee’s employment under this Section, the Company shall have
no further obligation under this Agreement to make any payments to Employee or
to bestow any benefits on Employee after the termination date, other than
payments and benefits accrued and due and payable to

 

11

--------------------------------------------------------------------------------


 

Employee prior to the termination date.

 

4.1.4                        Change in Control.

 

(a)                                  Employee may terminate his employment under
this Agreement upon not less than thirty (30) days’ and not more than sixty (60)
days’ written notice to the Company if the Company undergoes a “Change in
Control” (as defined below).  “Change in Control” shall mean (1) the acquisition
of beneficial ownership, direct or indirect, of securities of the Company by any
person (as that term is defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than Employee or a person approved by
Employee, which when combined with all other securities of the Company
beneficially owned, directly or indirectly, by that person, equals or exceeds
50% of the combined voting power of the Company’s then outstanding securities or
(2) at any time after the Effective Date, a majority of the Board of Directors
is composed of persons who are not “Continuing Directors” as hereinafter defined
or (3) Mr. Charles Diker and a total of three (3) other persons who were members
of the Board of Directors on the Effective Date have ceased to serve as members
of the Board of Directors.  “Continuing Directors” as used herein shall mean (i)
the directors of the Company at the close of business on the Effective Date, and
(ii) any person who was

 

12

--------------------------------------------------------------------------------


 

or is elected (A) to succeed a Continuing Director or (B) to become a director
as a result of an increase in the size of the board, recommended, in each case,
by a majority of the Continuing Directors then on the Board.  Any Termination
Notice given by Employee hereunder must be given within nine (9) months
following the occurrence of the event giving rise to such termination.

 

(b)                                 Upon termination of Employee’s employment by
Employee under this Section 4.1.4, then in addition to payments and benefits
accrued and due and payable to Employee prior to the termination date, the
Company shall pay to Employee in a lump sum (the “Change In Control Payment”)
the greater of (i) $500,000 or (ii) the sum of one year’s Base Salary (at the
rate in effect immediately prior to such termination) and the amount of the
Bonus paid (or payable) for the most recently completed Contract Year.  Subject
to the foregoing and to benefits payable to Employee under Sections 4.2 and 4.3,
the Company shall have no further obligation under this Agreement to make any
payments to Employee or to bestow any benefits to Employee after the termination
date.

 

(c)                                  The Change in Control Payment shall be made
to Employee not later than twenty (20) days after the date designated by the
Employee as the date upon which

 

13

--------------------------------------------------------------------------------


 

Employee’s resignation as an employee and termination of his Employment is to be
effective.  The Change in Control Payment shall constitute liquidated damages
and not a penalty, and Employee shall not be obligated to seek employment to
mitigate his damages; nor shall any compensation the Employee receives from any
party subsequent to such termination be an offset to the amount of the Severance
Payment.

 

4.1.5                        Without Cause by Employee.  Employee shall have the
right to terminate his employment without cause upon not less than three (3)
months’ prior written notice to the Company.  Upon termination of Employee’s
employment under this Section, the Company shall have no further obligation
under this Agreement to make any payments to Employee or to bestow any benefits
on Employee after the termination date, other than payments and benefits accrued
and due and payable to Employee prior to the termination date.

 

4.1.6                        Without Cause by Company.

 

(a)                                  The Company shall have the right to
terminate Employee’s employment without cause upon not less than thirty (30)
days’ prior written notice to Employee.

 

(b)                                 Upon termination of Employee’s employment by
Employee under this Section 4.1.6, then in addition to payments and benefits
accrued and due and payable to

 

14

--------------------------------------------------------------------------------


 

Employee prior to the termination date, the Company shall continue to pay the
Base Salary to Employee through July 31, 2005.  In addition, the Company shall
continue to pay Employee the Bonus under Section 3.2 through the Contract Year
ending July 31, 2005 in accordance with the terms thereof as if he remained an
employee of the Company hereunder.  Subject to the foregoing and to benefits
payable to Employee under Sections 4.2 and 4.3, the Company shall have no
further obligation under this Agreement to make any payments to Employee or to
bestow any benefits to Employee after the termination date.

 

4.2                                 Additional Termination Benefits.  Upon
termination of Employee’s employment under Sections 4.1.1, 4.1.2, 4.1.4 or
4.1.6, then in addition to the payments and benefits payable to Employee
specified in Section 4.1, the Company agrees that for a period of ninety (90)
days following such termination it will (i) in the case of termination under
Section 4.1.1, 4.1.4 or 4.1.6, continue Employee’s coverage under the Company’s
medical health insurance plan provided under Section 3.6.1 above (directly or
through the payment of all applicable amounts under COBRA) or, (ii) in the event
of termination under Section 4.1.2, pay the cost of family coverage (for
Employee’s wife) under a medical health insurance plan having benefits similar
to those in effect under the Company’s

 

15

--------------------------------------------------------------------------------


 

medical health insurance plan in effect at the time of termination.

 

4.3                                 Consulting Services.

 

4.3.1                        During the five-year period following the
termination of Employee’s employment hereunder (for any reason whatsoever),
whether by the Company or by Employee, and whether during the Employment Term or
thereafter (e.g., due to the failure to renew this Agreement or enter into a new
employment agreement), Employee agrees to make himself available to provide
consulting services to the Company as the Company’s Chairman of the Board may
reasonably request in writing.  Such services shall be limited to counseling and
advising the directors and the principal executive officers concerning the
Company’s business.  Employee acknowledges that (i) such services will be
provided solely as an independent contractor and not as an employee of the
Company and (ii) he will not be entitled to any employment rights or benefits of
the Company.  The consulting services shall be provided at mutually convenient
times and places; provided, however, that in no event shall Employee be
obligated to (i) provide services in any manner other than by telephone or in
person at meetings at the Company’s offices in Little Falls, New Jersey or (ii)
expend more than ten hours a month during the first year of the consulting term
nor more than

 

16

--------------------------------------------------------------------------------


 

five hours a month during the remainder of the consulting term.

 

4.3.2                        In consideration for the consulting services, the
Company agrees to pay Employee a Consulting Fee, as defined below, commencing on
the first anniversary of the termination date and continuing on each of the next
four anniversaries thereafter.  The Consulting Fee shall be equal to $100,000
per year as adjusted pursuant to the terms of this paragraph.  Commencing
August 1, 2004, the Consulting Fee shall be increased annually by an amount
established by reference to the “Consumer Price Index for Urban Wage Earners and
Clerical Workers, New York, New York, all items “Series A-01” published by the
Bureau of Labor Statistics of the United States Department of Labor (the
“Consumer Price Index”).  The base period shall be the month ended May 31, 2003
(the “Base Period”).  If the Consumer Price Index for the month of May in any
year, commencing in 2004, is greater than the Consumer Price Index for the Base
Period, then the Consulting Fee shall be increased, commencing on the next
anniversary of the termination date, to the amount obtained by multiplying Base
Consulting Fee by a fraction, the numerator of which is the Consumer Price Index
for the month of May of the year in which such determination is being made and
the denominator of which is the Consumer Price Index for the Base Period.  In
order to enable

 

17

--------------------------------------------------------------------------------


 

the Company to obtain the commitment of Employee to make his services available
for the consulting relationship contemplated hereby, the Company has assumed the
risk of Employee’s death during the term hereof, and in the event of Employee’s
death while this Agreement is in effect, the Company shall, following notice of
Employee’s death, pay the remaining severance hereunder to Employee’s wife or
other designated beneficiary on the same installment basis.  The severance pay
hereunder is in addition to, and shall in no way reduce, amounts payable to
Employee under Sections 4.1 and 4.2.

 

5.                                       Disclosure of Confidential Information,
Assignment of Inventions, and Covenants Not to Compete.

 

5.1                                 Confidential Information.  Employee
acknowledges that the Company (which term, for purposes of Section 5 shall be
deemed to include Cantel Medical Corp., Carsen Group Inc., Minntech Corporation,
Biolab Equipment Ltd. (and its subsidiaries), Mar Cor Services, Inc., and other
affiliates of the Company) possesses confidential information, know-how,
customer lists, purchasing, merchandising and selling techniques and strategies,
and other information used in its operations of which Employee has or will
obtain knowledge, and that the Company will suffer serious and irreparable
damages and harm if this confidential information were disclosed to any other
party

 

18

--------------------------------------------------------------------------------


 

or if Employee used this information to compete against the Company. 
Accordingly, Employee hereby agrees that except as required by Employee’s duties
to the Company, Employee, without the consent of the Company’s Board of
Directors, shall not at any time during or after the Employment Period disclose
or use any secret or confidential information of the Company, including, without
limitation, such business opportunities, customer lists, trade secrets,
formulas, techniques and methods of which Employee shall become informed during
his employment, whether learned by him as an employee of the Company, as a
member of its Board of Directors or otherwise, and whether or not developed by
Employee, unless such information shall be or becomes public knowledge other
than as a result of Employee’s direct or indirect disclosure of the same.

 

5.2                                 Patent and Related Matters.

 

5.2.1                        Employee will promptly disclose in writing to the
Company complete information concerning each and every invention, discovery,
improvement and idea (whether or not shown or described in writing or reduced to
practice), and device, design, apparatus, process, and work of authorship,
whether or not patentable, copyrightable or registerable, which is made,
developed, perfected, devised, conceived or first reduced to practice by
Employee, either solely or in

 

19

--------------------------------------------------------------------------------


 

collaboration with others, during the Employment Period, whether or not during
regular working hours (hereinafter collectively referred to as the
“Inventions”).  Employee, to the extent that he has the legal right to do so,
hereby acknowledges that any and all of the Inventions are property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Employee’s right, title and interest in and to any and all of the Inventions.

 

5.2.2                        Limitation.  It is further agreed and Employee is
hereby notified that the above agreement to assign the Inventions to the Company
does not apply to an Invention for which no equipment, supplies, facility or
confidential information of the Company was used and which was developed
entirely on Employee’s own time, and

 

(i)                                     which does not relate (a) directly to
the business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or

 

(ii)                                  which does not result from any work
performed by Employee for the Company.

 

5.2.3                        Assistance.  Upon request and without further
compensation therefor, but at no expense to Employee, and whether during the
Employment Period or thereafter, Employee will do all lawful acts, including,
but not limited to, the

 

20

--------------------------------------------------------------------------------


 

execution of documents and instruments and the giving of testimony, that in the
opinion of the Company, its successors and assigns, may be necessary or
desirable in obtaining, sustaining, reissuing, extending or enforcing United
States and foreign copyrights and Letters Patent, including, but not limited to,
design patents, on any and all of the Inventions, and for perfecting, affirming
and recording the Company’s complete ownership and title thereto, and to
cooperate otherwise in all proceedings and matters relating thereto.

 

5.2.4                        Records.  Employee will keep complete, accurate and
authentic accounts, notes, data and records of all the Inventions in the manner
and form requested by the Company.  Such accounts, notes, data and records shall
be the property of the Company, and upon its request, Employee will promptly
surrender the same to it.

 

Upon the termination of his employment hereunder, Employee agrees to deliver
promptly to the Company all records, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, data, tables, accounts,
calculations and copies thereof, which are the property of the Company or which
relate in any way to the business, products, practices or techniques of the
Company, and all other property, trade secrets and confidential information of
the Company,

 

21

--------------------------------------------------------------------------------


 

including, but not limited to, all documents which in whole or in part contain
any trade secrets or confidential information of the Company, which in any of
these cases are in his possession or under his control.

 

5.3                                 Non-Compete.  Employee agrees that for a
period of twenty-four (24) months following the termination of Employee’s
employment hereunder, except as a result of the breach by the Company of any
material term or condition hereof, Employee will not, directly or indirectly,
alone or with others, individually or through or by a corporate or other
business entity in which he may be interested as a partner, shareholder, joint
venturer, officer, director, employee or otherwise, own, manage, control,
participate in, lend his name to, or render services to or for any business
within the continental United States or Canada which is competitive with that of
the Company or any of its affiliates, provided, however, that the foregoing
shall not be deemed to prevent the ownership by Employee of up to five (5%)
percent of any class of securities of any corporation which is regularly traded
on any stock exchange or over-the-counter market.  For the purpose of this
Agreement, a business activity competitive with the business of the Company
shall include only the design, manufacture, marketing, sale, distribution or
service of any of the following products

 

22

--------------------------------------------------------------------------------


 

(collectively “Products”):  (i) endoscopes, (ii) endoscope disinfection or
sterilization equipment or supplies, (iii) infection control equipment,
products, supplies or systems, (iv) products or services for the dialysis,
medical device reprocessing, or filtration and separation markets or (v) any
other product or product group hereafter manufactured, marketed, sold,
distributed or serviced by the Company after the date hereof whether following
an Acquisition Transaction or otherwise, in each case, which are the same as or
similar to or compete with, or have a usage allied to one or more Products being
developed, marketed, sold or distributed by the Company at any time during the
last twelve months of Employee’s employment by the Company.

 

5.4                                 Non-interference.  Employee further agrees
that for a period of two years following termination of Employee’s employment
hereunder, he will not (i) induce or attempt to induce any other employee of the
Company or any of its affiliates to leave the employ of the Company or
affiliate, or in any way interfere with the relationship between the Company (or
any of its affiliates) and any other employee, or (ii) induce or attempt to
induce any customer, supplier, franchisee, licensee, distributor or other
business relation of the Company or any of its affiliates to cease doing
business with the

 

23

--------------------------------------------------------------------------------


 

Company or affiliate, or in any way interfere with the relationship between any
customer, franchisee or other business relation and the Company and any of its
affiliates without prior written consent of the Board of Directors of the
Company.

 

5.5                                 Enforcement.  If, at the time of enforcement
of any provisions of this Section, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.  Employee agrees that the covenants made in
this Section shall be construed as an agreement independent of any other
provision of this Agreement, and shall survive the termination of this
Agreement.

 

6.                                       Miscellaneous Provisions.

 

6.1                                 Section headings are for convenience only
and shall not be deemed to govern, limit, modify or supersede the provisions of
this Agreement.

 

6.2                                 This Agreement is entered into in the State
of New Jersey and shall be governed pursuant to the laws of the State of New
Jersey.  If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall

 

24

--------------------------------------------------------------------------------


 

continue to be fully effective.

 

6.3                                 This Agreement contains the entire agreement
of the parties regarding this subject matter.  There are no contemporaneous oral
agreements, and all prior understandings, agreements, negotiations and
representations are merged herein.

 

6.4                                 This Agreement may be modified only by means
of a writing signed by the party to be charged with such modification.

 

6.5                                 Notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed duly
given upon receipt by the party to whom sent at the respective addresses set
forth below or to such other address as any party shall hereafter designate to
the other in writing delivered in accordance herewith:

 

If to the Company:

 

Cantel Medical Corp.

150 Clove Road

Little Falls, NJ  07424

 

If to Employee:

 

James P. Reilly

12 Mulberry Lane

Edison, NJ  08820

 

6.6                                 This Agreement shall inure to the benefit
of, and shall be binding upon, the Company, its successors and assigns,
including, without limitation, any entity that may

 

25

--------------------------------------------------------------------------------


 

acquire all or substantially all of the Company’s assets and business or into
which the Company may be consolidated or merged.  This Agreement may not be
assigned by Employee.

 

6.7                                 This Agreement may be executed in separate
counterparts and may be delivered by facsimile, each of which shall constitute
the original hereof.

 

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

/s/ Charles M. Diker

 

 

 

Charles M. Diker

 

 

 

 

 

/s/ James P. Reilly

 

 

James P. Reilly

 

26

--------------------------------------------------------------------------------